In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. D, No. 11-1910; to the Court of Appeal, Fifth Circuit, No. 12-K-461.
GRANTED. In denying the defendant’s motion to suppress, the district court accepted the testimony of the arresting officer, who stated he suspected the defendant was driving while intoxicated because the defendant’s car swerved toward the right side of the road. The video evidence offered by the defendant is not clear enough to disprove the officer’s testimony. Based on the totality of the evidence presented at the hearing on the motion to suppress, we do not find the district court abused its discretion by denying the motion to suppress. State v. Burkhalter, 428 So.2d 449, 455 (La.1983) (this Court looks to the totality of the evidence presented at a motion to suppress hearing); State v. Montejo, 06-1807, p. 21 (La.5/11/10), 40 So.3d 952, 967 (district court ruling on a motion to suppress will not be disturbed absent an abuse of discretion). Accordingly, the ruling of the court of appeal is hereby reversed and the district court’s judgment denying the motion to suppress is reinstated.